Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicants’ submission of the replacement drawings filed 13 June 2022 is acknowledged. Applicants’ amendment of the claims filed 13 June 2022 has been entered. Applicants’ remarks filed 13 June 2022 are acknowledged.
Claims 3-34, 39, 40, 42, 45-47, 51 and 53-81 are cancelled. Claims 1, 2, 35-38, 41, 43, 44, 48-50, 52 and 82-87 are pending and under examination to the extent they read on the elected species:
A-a) wherein the method is for treating rheumatoid arthritis in a subject comprising selecting the subject and administering to the subject an antibody;
B) wherein the subject has a serum concentration of serum amyloid A (SAA) greater than 105.2 ng/mL and less than 256.0 ng/mL, or a serum concentration of SAA greater than 11.83 ng/mL and less than 30.08 ng/mL;
C-a) wherein the subject has moderate to severe rheumatoid arthritis; and
D-b) wherein the antibody is administered subcutaneously to the subject at 200 mg once every two weeks.
Claims 1, 2, 35-38, 41, 44 and 49 read on the elected species, and claims 43, 48, 50, 52 and 82-87 are withdrawn as being drawn to non-elected species.

Drawings
The objection to the drawings (Figs. 1A-B, 2A-C, 3A-D, 6A-B, and 7A-B) under 37 CFR 1.83(a), because they fail to show details as described in the specification, is withdrawn in response to Applicants’ submission of the replacement drawings.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 35-38, 41, 44 and 49 remain rejected under 35 U.S.C. 103, as being unpatentable over Yoo et al. (Arthritis Res. Ther., 2017, Vol. 19(1):119), in view of Joseph et al. (WO 2016/044343 A1, Int’l. Pub. Date: 24 March 2016).
Ground of Rejection
Yoo teaches the association of serum and exosomal levels of amyloid A (AA) with disease activity in rheumatoid arthritis (RA). Yoo teaches that the patients had received methotrexate (MTX) for at least 6 months and disease activity was measured using DAS28-ESR; and patients with RA were stratified according to the following criteria: the clinical remission (CR) group (n = 30) with a DAS28-ESR ≤2.6 and the non-CR group with a DAS28-ESR >2.6 (p. 2, under the section “Study population and sample preparation”). Yoo teaches that both serum and exosomal AA levels were higher in the non-CR group than in the CR group, and significant positive correlations were found between serum or exosomal AA and C-reactive protein (CRP) (see abstract). Yoo teaches that serum AA was 91.5 ng/ml (IQR 22.0–282.9) in the non-CR group and 5.3 ng/ml (IQR 3.52–7.22) in the CR group (p = 0.001) (p. 4, under the section “Both exosomal and serum AA were more abundant in the non-CR group than in the CR group”). Yoo showed that the non-CR patients had serum AA levels within the range as recited in present claim 1 (i.e., greater than 105.2 ng/mL and less than 256.0 ng/mL) (see Fig. 1).
Yoo teaches as set forth above. Yoo, however, does not teach treating the non-CR patients by subcutaneous administration of sarilumab at a dose of about 150-200 mg, or at 200 mg, once every two weeks (claims 1, 41, 49), wherein the patients achieve an improvement in, e.g., SF-36 - PCS score, after 24 weeks of treatment with the antibody (claim 2), and wherein the patients are further administered methotrexate at a dosage of between 6 to 25 mg per week (claim 44), nor teaches the formulation of sarilumab and administration device as recited in claims 36-38.  
Joseph teaches a method of improving the Health-Related Quality of Life of a subject suffering from RA by administering to the subject an effective amount of sarilumab (an anti-hIL-6R antibody) (see, e.g., claim 1). Joseph teaches that sarilumab is administered subcutaneously, at a dose of 150 mg per two weeks or 200 mg per two weeks (see, e.g., claims 14, 15). Joseph teaches that the subject achieves a change in one or more Health-Related Quality of Life outcomes, including SF-36 PCS score, after 24 weeks of treatment (see e.g., claim 2). Joseph teaches that the method can be used for a subject who was previously ineffectively treated with DMARD, such as methotrexate (see e.g., claims 7, 8). Joseph further teaches administering sarilumab in combination with methotrexate at a dose between 6 to 25 mg per week (see, e.g., claims 12, 13). Joseph also teaches the formulation of sarilumab, which is an aqueous buffered solution at pH 6.0 containing: 25 mM histidine (which meets the limitation of “about 21 mM histidine” recited in claim 37 of the instant application), 50 mM arginine (which meets the limitation of “about 45 mM arginine” recited in claim 37 of the instant application), 0.2% (w/v) polysorbate 20, and 5% (w/v) sucrose, between 100 mg/mL and 200 mg/mL sarilumab, or more particularly 131.6 mg/mL sarilumab (p. 22, lines 3-24). Joseph teaches that the administration can be accomplished with a reusable pen or autoinjector delivery device (p. 22, lines 27-31). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the non-CR patients of Yoo with sarilumab as taught by Joseph. One of ordinary skill in the art would have been motivated to do so, because Yoo used serum or exosomal AA biomarker to identify RA patients who received methotrexate for at least 6 months but were still in a non-clinical remission status, and Joseph further teaches the use of sarilumab for treating a subject who suffers from RA and was previously ineffectively treated with methotrexate. Therefore, the combined teachings provide a reasonable expectation of success in treating the patients.
Response to Applicants’ Arguments
Applicants argue that Applicants have surprisingly discovered that sarilumab treatment is effective in patients with high levels of SAA, and that higher baseline concentrations of SAA are predictive of positive clinical and patient-reported outcome responses to sarilumab treatment, and it outperforms adalimumab treatment. Applicants argue that Yoo fails to teach or suggest that baseline concentrations of SAA are predictive of sarilumab treatment efficacy. Applicants argue that Yoo is directed to identifying exosomal protein biomarkers that are related to disease activity in patients with RA who showed inadequate response to treatment, and Yoo teaches that patients with high levels of SAA are difficult to treat and failed to reach clinical remission with methotrexate treatment. Applicants further argue that Joseph fails to cure the deficiencies of Yoo and is completely silent regarding the levels of SAA.
Applicants’ arguments have been fully considered but have not been found to be persuasive.
While Yoo teaches that exosomal protein biomarkers, e.g., amyloid A (AA), are related to disease activity in RA, Yoo also specifically teaches the association of serum levels of amyloid A (SAA) with disease activity in RA patients who had received methotrexate (MTX) for at least 6 months. Yoo teaches that SAA levels were higher in the non-clinical remission (CR) group (91.5 ng/ml (IQR 22.0–282.9)) than in the CR group (5.3 ng/ml (IQR 3.52–7.22)). Yoo showed that the non-CR patients had SAA levels within the range as recited in present claim 1 (i.e., greater than 105.2 ng/mL and less than 256.0 ng/mL) (see Fig. 1). As acknowledged by Applicants, Yoo teaches that patients with high levels of SAA are difficult to treat and failed to reach clinical remission with methotrexate treatment. Yoo does not teach or suggest treating the non-CR patients with sarilumab, which deficiency, however, is cured by the teachings of Joseph. 
Joseph teaches the use of sarilumab (an anti-hIL-6R antibody) to treat a subject suffering from RA. Joseph teaches that the treatment is expected to achieve a change in one or more Health-Related Quality of Life outcomes, including SF-36 PCS score, after 24 weeks of treatment (see e.g., claim 2). Joseph teaches that the method is particularly useful for treating a subject who was previously ineffectively treated with DMARD, such as methotrexate (see e.g., claims 7, 8). One of ordinary skill in the art would find it prima facie obvious to use sarilumab taught by Joseph to treat the non-CR patients, who had high SAA levels and failed to reach clinical remission with methotrexate treatment, as disclosed in Yoo. A skilled artisan would have been motivated to do so and have a reasonable expectation of success, because Yoo teaches that patients with high levels of SAA failed to reach clinical remission with methotrexate treatment (i.e., patients were ineffectively treated with methotrexate), and Joseph teaches a method of treatment for a subject suffering from RA by administering sarilumab, which method can achieve a change in one or more Health-Related Quality of Life outcomes, including SF-36 PCS score, after 24 weeks of treatment, and is particularly useful for patients who were previously ineffectively treated with DMARD, such as methotrexate. 
With respect to Applicants’ arguments that the present application discloses unexpected findings that sarilumab treatment is effective in patients with high levels of SAA, and that higher baseline concentrations of SAA are predictive of positive clinical and patient-reported outcome responses to sarilumab treatment, however, such findings are expected based on the teachings of Yoo and Joseph. As set forth above, Yoo teaches that patients who failed to reach clinical remission with methotrexate treatment had high levels of SAA, and Joseph teaches that sarilumab is effective to treat a patient who was previously ineffectively treated with DMARD, such as methotrexate. One of ordinary skill in the art would expect that treatment of the non-CR patients in Yoo with sarilumab would be effective and achieve positive clinical and patient-reported outcome responses. Therefore, the results are expected.
For the foregoing reasons, the combined teachings of Yoo and Joseph render the instant claims obvious.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 23, 2022